internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-121908-98 date date company shareholders properties state type a b plr-121908-98 c d e f g h dear this letter responds to your letter dated date and received date as well as subsequent correspondence submitted on behalf of company requesting a ruling that the rental income received by company from the properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code company represents the following facts company and its shareholders elected under sec_1362 to be an s_corporation effective a it has subchapter_c_earnings_and_profits company also elected under sec_1361 effective the same date to treat its subsidiaries as qualified subchapter_s subsidiaries qssss company constructs type buildings for sale to customers as well as constructing such buildings on its own land for rental all within state company employs b persons in this business all but one of whom are full-time approximately half of the employees' time is spent on each activity construction and real_estate rental through its own employees as well as through independent contractors company provides various services with respect to the leasing of most of the properties these services include maintenance and repair of building exteriors structural_components and systems including roofs walls and floors electrical wiring plumbing sprinklers and elevators common area maintenance routine periodic maintenance such as pavement resurfacing and striping painting patching and replacement or refurbishment of exterior lights locks windows and doors handling of tenant complaints construction of tenant improvements assistance with space design and utilization landscaping pest control trash collection and the monitoring plr-121908-98 of security services in addition to the services provided to tenants company handles the usual marketing leasing and administrative functions involved in managing real_estate company received or accrued approximately c in rents and paid_or_incurred approximately d in relevant expenses for e on the properties the comparable figures for f are g and h company represents that its rental income and expenses for the current and future years are expected to be consistent with the figures above except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1_1362-2 provides that rents does not include compensation however designated for_the_use_of or right to use any real or tangible_personal_property developed plr-121908-98 manufactured or produced_by_the_taxpayer if during the tax_year the taxpayer is engaged in substantial development manufacturing or production of real or tangible_personal_property of the same type after applying the applicable law and regulations to the facts as presented in this ruling_request we conclude that the rents company receives from the properties are not passive_investment_income under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding the validity of company's election to be an s_corporation as well as its elections to treat its subsidiaries as qssss further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending you the original of this letter and a copy to the taxpayer this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely jeff erickson assistant to the chief branch office of assistant chief_counsel passthroughs and special industries encl copy for sec_6110 purposes
